Salinger, J.
(dissenting). If this appeal involved anything other than whether there was capacity to make a last will, I have little doubt we would hold that, upon the evidence exhibited in the opinion itself, that there was a question for a jury. I think it is undeniable that the review here indulged in is a review de novo. If that be permissible, it might well be claimed that the conclusion reached is the right one. It may be conceded' that, were we sitting as jurors, we would hold, on this evidence, that the will was valid. But, in my opinion, such review of the evidence on our part is treating this appeal as a chancery appeal, without saying so. On review of a verdict, or the refusal to submit to a jury, we should not determine what evidence shows or fails to show by our personal beliefs. On such review, the only question is whether reasonable minds may differ on what the evidence establishes or fails to establish. It is not to be denied, either, that this opinion is sanctioned by other of our decisions. My position is that those decisions should be overruled, because the Constitution prohibits what they permit. As said before, in my opinion, there is reasonable room for differing on whether the testator was or was not competent. I do not care to lengthen this dispute by a fuller analysis. Indeed, no enlargement would be helpful, because the testimony set out in the opinion itself seems to me to demonstrate that the conclusion reached is wrong. I wish but to add that this particular opinion runs true to type, also, in failing to give weight to such unnatural dis*467position as there may be. It is true that, if you once grant that a testator is sane, it becomes immaterial that he has made undue discrimination in his gifts. Once grant the testator is sane, and the courts cannot interfere because he. has made an unnatural will. But when the inquiry is whether he be sane, the fact that his will is unnatural is circumstantial evidence that he was not sane. Once grant that the testator is competent to make a will, and the courts may not set that will aside, even though he disinherits his only child, with whom he has been on affectionate terms, that child being crippled, and left penniless because the father has willed his all to an utter stranger. As said, if it be admitted that the man who made such a will is sane, there is an end. But surely, that he made such a will would be very persuasive evidence of lack of capacity, when capacity was in inquiry instead of being granted.